DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Spain on 12/17/2018. It is noted, however, that applicant has not filed a certified copy of the ES-U201831940 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: proximal portion 41c in line 10 of page 9 and claim 9. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gulette et al. (US 4711483), hereinafter Gulette.
Regarding claim 1, Gulette discloses a sun visor (Fig. 1) comprising a sun visor body (2) (12 in Fig. 1) and a vanity mirror assembly (1) (14 in Fig. 2), the vanity mirror assembly (1) comprising a vanity mirror (11) (60 in Fig. 2) mounted on a support (12) (58 in Fig. 2), wherein the sun visor comprises clips (31, 32; 41, 42; 51, 52) (clips 38 in Fig. 7 and Col. 3 lines 14-16 and clips 54 in Fig. 11 and Col. 3 lines 47-56) for snap-fit connection of the vanity mirror assembly (1) onto the sun visor body (2), wherein the clips comprise a first set of clips (31, 32) (38 in Fig. 7 and Col. 3 lines 14-16) configured for snap-fit connection of the vanity mirror assembly (1) onto the sun visor body (2) so that the vanity mirror assembly (1) is held firmly against the sun visor body (2) by the first set of clips (31, 32) (in stowed position), characterized in that the clips further comprise a second set of clips (41, 42; 51, 52) (clips 54 in Fig. 11 and Col. 3 lines 47-56) configured for snap-fit connection of the vanity mirror assembly (1) onto the sun visor body (2) in a manner that does not prevent movement (Col. 3 lines 44-47) of the vanity mirror assembly (1) in relation to the sun visor body (2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gulette.
Regarding claim 14, Gulette discloses the sun visor according to claim 1, but fails to disclose the clips (41, 42; 51, 52) of the second set of clips are more flexible than the clips of the first set of clips.
It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to use a more flexible material for the second set of clips such that user can easily slide the mirror open or close, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), see MPEP 2144.07.  
Allowable Subject Matter
Claims 2-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Canadas (US 4685723) discloses a sun visor with mirror; Takashi et al. (JP 5485002) discloses an LED ceiling light assembly with similar clips as in the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612             

/JASON S MORROW/              Primary Examiner, Art Unit 3612